United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-438
Issued: August 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2011 appellant filed a timely appeal of a July 14, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding overpayment of
compensation and denying waiver of recovery. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $7,277.85 for the period March 31, 2009 to August 14, 2010; and
(2) whether OWCP properly determined that appellant was not entitled to waiver of recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2009 appellant, then a 74-year-old census enumerator, tripped and fell in a
parking lot while in the performance of duty. On April 1, 2009 he filed a Form CA-1 indicating
that he was paid an hourly wage of $14.25 to work eight-hour shifts five times a week. The
form, which was originally signed by a field operations supervisor and crew leader assistant, was
amended by Donna Hines, the employing establishment’s regional administrative specialist, to
specify that appellant may work “up to 40 hours.”
OWCP accepted appellant’s traumatic injury claim for right closed proximal humerus
fracture, adhesive capsulitis, and other unclassified shoulder affections and authorized right
shoulder arthroscopic surgery, which was performed on February 16, 2011. Appellant received
disability compensation from March 31, 2009 to December 5, 2011.2 Payments totaling
$20,575.27 for the period March 31, 2009 to August 14, 2010 were based on a weekly rate of
$328.85.3
In a Form CA-7 dated May 28, 2009, appellant stated that he worked from March 27
to 30, 2009. The employer added that he was scheduled to work a variable number of hours four
days a week.
OWCP asked appellant and the employing establishment in two June 22, 2009 letters to
furnish additional information regarding appellant’s job status. In a Form EN1030 dated July 2,
2009, the employer detailed that he was hired on March 27, 2009 as an intermittent term
employee and scheduled to work “up to 40 hours per week, hours varied.” Appellant remarked
in a separate Form EN1030 dated July 3, 2009 that he was appointed to temporary full-time duty.
Both parties confirmed that his hourly wage was $14.25.
An undated and unsigned document from the employer titled “Pay Rate Computation for
Census 2010 Enumerators and Crew Leaders” noted that appellant was hired as a temporary
intermittent worker with no expectation of recurrent employment. The document pointed out
that such individuals averaged 4.5-hour shifts four times a week based on 2000 personnel data.
In a Form EN1032 dated December 11, 2009, appellant listed March 27 to April 8, 2009 as his
term of service as an enumerator. He was not otherwise employed in the previous 15 months.4
OWCP informed appellant in a November 30, 2010 letter that his compensation was
incorrectly based on an 8-hour workday instead of a 4.5-hour workday. Therefore, the weekly

2

OWCP finalized termination on December 6, 2011. Appellant does not appeal this decision at present.

3

To obtain this weekly rate, OWCP multiplied the $14.25 hourly rate by 8 hours per day to calculate a $144.00
daily wage, multiplied this amount by 150 and divided by 52.
4

The case record shows that appellant is a retired mechanical engineer and has volunteered as a mediator since
August 2006.

2

rate was reduced from $328.85 to $184.98.5
adjusted accordingly.

Payments made after August 14, 2010 were

Appellant subsequently provided a Form CA-1 signed by a crew leader assistant on
April 1, 2009 indicating that he worked eight-hour shifts five days a week for an hourly wage of
$14.75.6 In a January 25, 2011 letter, the employing establishment cited FECA Circular No.
10-01 and contended that $184.98 was the proper weekly rate because the enumerator position
was temporary and intermittent.7
On May 27, 2011 OWCP made preliminary findings that appellant received an
overpayment of $7,277.85 for the period March 31, 2009 to August 14, 2010. Specifically, he
was paid $20,575.27 during this period based on a rate of $328.85 per week when he should have
received $13,297.42 based on a rate of $184.98 per week.8 OWCP noted that appellant was
without fault in the creation of the overpayment, informed him of his options if he wished to
contest the fact or amount of overpayment or request waiver of recovery, and gave him 30 days
to submit a Form OWCP-20, overpayment recovery questionnaire, along with supporting
financial documentation.
Appellant maintained in a June 15, 2011 statement that he was hired full time for the
period March 27 to May 27, 2009 as demonstrated by the original Form CA-1 filed April 1, 2009
and signed by a field operations supervisor and crew leader assistant. He also concluded that
FECA Circular 10-01 did not apply to him.
A SF-50 “Notification of Personnel Action” form dated March 25, 2009 showed that
appellant was hired as a census enumerator for an hourly wage of $14.25 effective
March 27, 2009. Box 32, titled “Work Schedule,” described the job as “Intermittent.” Box 45,
titled “Remarks,” added that there was “[n]o regular tour of duty during each administrative
workweek” and the “[n]ature of the work is strictly temporary.”
In a June 27, 2011 letter, the employing establishment reiterated that appellant’s position
was temporary and intermittent. He was hired for the period March 27 to May 27, 2009 without
fixed hours, reinstatement rights, or any assurances during the application, recruiting, and hiring
processes that the job was more than temporary or intermittent. As a result, the pay rate standard
outlined in FECA Circular 10-01 was applicable. Regarding appellant’s Form CA-1, the
employer clarified that Ms. Hines was the only individual authorized to sign on its behalf.

5

To obtain this updated weekly rate, OWCP multiplied the $14.25 hourly rate by 4.5 hours per day to calculate a
$64.125 daily wage, multiplied this amount by 150 and divided by 52.
6

This was not the same Form CA-1 filed on April 1, 2009.

7

FECA Circular No. 10-01, Guidance for claims filed as a result of the 2010 Decennial Census
(January 15, 2010). The circular updated provisions in the FECA Procedure Manual and provided a formula for
calculating pay rates and compensation for employees who were disabled for more than 90 days, but did not have
similar employment during the year prior to the injury. See infra notes 10, 12-13.
8

OWCP provided various compensation histories, tables and calculation worksheets.

3

By decision dated July 14, 2011, OWCP finalized the $7,277.85 overpayment and found
that appellant, who was not at fault in the creation of the overpayment, was not entitled to waiver
of recovery because he did not show that recovery would either defeat the purpose of FECA or
be against equity and good conscience.9
LEGAL PRECEDENT -- ISSUE 1
OWCP procedures ascribe special rules for computing compensation to claimants
employed by the Census Bureau.10 These employees “can be either full-time 40-hour per week
regular employees, or may be hired every 10 years to work in temporary appointments (not to
exceed 180 days) as enumerators, crew leaders or clerks.”11 When a claimant’s disability does
not exceed 90 days, compensation should be computed on the basis of actual daily wages
pursuant to 5 U.S.C. § 8114(c).12 When disability extends beyond 90 days and the claimant had
similar employment during the year prior to the injury, compensation should allocated in
accordance with 5 U.S.C. § 8114(d)(1) or (2). Otherwise, compensation should be paid weekly
using the following formula: actual daily wage multiplied by 150, then divided by 52. Actual
daily wage is calculated by multiplying the hourly pay rate by 4.5 hours.13
An overpayment of compensation may occur when a claimant is not entitled to
compensation already paid.14
ANALYSIS -- ISSUE 1
The case record establishes that appellant injured his right shoulder on March 30, 2009,
was disabled for the period March 31, 2009 to December 5, 2011, and did not work as a census
enumerator during the year immediately preceding the injury. Therefore, neither section 8114(c)
nor section 8114(d)(1)-(2) of FECA applies. Both appellant and the employing establishment
agreed that his hourly wage was $14.25. Applying the weekly pay rate standard set forth in
Chapter 2.901.9(a)(2) of OWCP’s procedure manual, as well as FECA Circular No. 10-01,
$14.25 is multiplied by 4.5 hours to calculate a daily wage rate of $64.125. This, in turn, is
multiplied by 150 and divided by 52 to calculate a weekly wage rate of $184.98. Following this
determination, OWCP calculated that appellant should have received $13,297.42 in
9

OWCP noted that the employing establishment submitted evidence showing that appellant concurrently received
continuation of pay (COP) and disability compensation, thereby increasing the amount of overpayment. OWCP
identified this as a separate issue to be addressed in a future decision.
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.9(a)(1)
(October 2009).
11

Id., Determining Pay Rates, Chapter 2.900.3(e) (March 2011).

12

Id. at Chapter 2.901.9(a)(1).

13

Id. at Chapter 2.901.9(a)(2). See also id. Chapter 2.900.12(e)(3) (Census Bureau analyzed 2000 census data,
determined that enumerators worked an average of 4.5 hours per day four times a week, and anticipated similar
patterns for 2010).
14

R.T., Docket No. 07-1454 (issued December 14, 2007); FECA Procedure Manual, id., Part 6 -- Debt
Management, Identification of Overpayments and Debts, Chapter 6.200.2d (May 2004).

4

compensation for the period March 31, 2009 to August 14, 2010 based on a $184.98 weekly
wage rate. Instead, he received $20,575.27 based on a $328.85 weekly wage rate. OWCP
subtracted the two amounts and found an overpayment of $7,277.85. The Board finds that
OWCP properly determined the fact and amount of the overpayment.
Appellant contends on appeal that he was hired to work full time as a census enumerator.
The weight of the evidence indicates that his job was temporary and intermittent. The SF-50
“Notification of Personnel Action” form dated March 25, 2009, which predated appellant’s
employment, clearly shows that the position of census enumerator was temporary in nature and
did not guarantee a regular tour of duty each administrative week. In the Form CA-1 filed on
April 1, 2009, Ms. Hines, the regional administrative specialist who was designated as the
employer’s agent in matters of workers’ compensation, wrote that appellant could work up to 40
hours per week. Additional documents from July 2, 2009 to June 27, 2011 consistently held that
he was a term employee without fixed hours, reinstatement rights, or any assurances of continued
work. Furthermore, appellant conceded that he was only hired for the period March 27 to
May 27, 2009.
With respect to FECA Circular 10-01, and by extension Chapter 2.901.9(a)(2) of
OWCP’s procedure manual, appellant first asserts that the circular’s provisions do not apply to
him because his March 30, 2009 injury predated their January 15, 2010 date of issuance. Date of
issuance is not necessarily the same as date of effect.15 FECA Circular 10-01 unequivocally
states that its instructions apply to “claims filed by employees of the Department of Commerce
as a result of the 2010 Decennial Census.”16 Next, appellant argues that the weekly pay rate
formula, namely the 4.5-hours-per-day constant, is arbitrary and based on obsolete data. The
evidence shows that this figure constituted the average number of hours of work performed by
enumerators in 2000, the year of the most recent census. Lastly, appellant claims that his hourly
pay rate should have been $16.52, the average of $10.93 and $22.10. This is a disingenuous
argument since he and the employer stated on numerous occasions that his hourly wage was
$14.25.17
LEGAL PRECEDENT -- ISSUE 2
An overpayment in compensation shall be recovered by OWCP unless incorrect payment
has been made to an individual who is not at fault with respect to its creation and when
adjustment or recovery would either defeat the purpose of FECA or be against equity and good

15

See R.H., Docket No. 07-2256 (issued March 3, 2008).

16

See supra note 7 (Emphasis added).

17

The Board adds that FECA Circular 10-01 and Chapter 2.901.9(a)(2) of OWCP’s procedure manual provide a
range of hourly wages between $10.93 and $22.10 due to geographical variance. Appellant’s $14.25 hourly wage
falls within this continuum.

5

conscience.18 Thus, a finding that a claimant was without fault does not automatically result in
waiver of recovery.19
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
impose hardship because: (1) the beneficiary needs substantially all of his or her current income
(including compensation benefits) to meet ordinary and necessary living expenses; and (2) the
beneficiary’s assets do not exceed the resource base of $4,800 for an individual or $8,000 for an
individual with a spouse or one dependent, plus $960 for each additional dependent.20 An
individual is deemed to need substantially all of his or her current income to meet ordinary and
necessary living expenses if his or her monthly income does not exceed monthly expenses by
more than $50.00.21
Recovery of an overpayment is considered to be against equity and good conscience
when: (1) the individual who received an overpayment would experience severe financial
hardship attempting to repay the debt; or (2) the individual, in reliance on such payments or on
notice that such payments would be made, gives up a valuable right or changes his or her
position for the worse.22 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.23
ANALYSIS -- ISSUE 2
OWCP issued preliminary findings on May 27, 2011, finding that appellant received an
overpayment but was not at fault in its creation. He was afforded 30 days to submit a
Form OWCP-20 requesting waiver of recovery. Appellant submitted a June 15, 2011 statement
offering various arguments, but did not request waiver. Because he failed to submit
Form OWCP-20 as well as supporting financial documentation needed to determine whether
recovery of overpayment would defeat the purpose of FECA or be against equity and good
conscience, the Board finds that OWCP properly denied waiver of recovery.24
Appellant contends on appeal that he was entitled to waiver because recovery of
overpayment was against equity and good conscience. As noted, he did not timely submit the

18

See 5 U.S.C. § 8129(b); Linda E. Padilla, 45 ECAB 768 (1994).

19

L.S., 59 ECAB 350, 354 (2008). OWCP must exercise its discretion to determine whether recovery would
defeat the purpose of FECA or be against equity and good conscience. Id.
20

D.C., Docket No. 09-2042 (issued August 9, 2010). See also supra note 10 at Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.6a(1)(b) (June 2009).
21

J.O., Docket No. 09-264 (issued August 10, 2009).

22

L.S., supra note 19 at 354.

23

J.O., supra note 21.

24

See 20 C.F.R. § 10.438.

6

requested information.25 Appellant also claims that the Form OWCP-20 that he received after
the May 27, 2011 preliminary decision was outdated. A review of the case record does not
corroborate this allegation.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $7,277.85 for the period March 31, 2009 to August 14, 2010; and OWCP
properly determined that appellant was not entitled to waiver of recovery.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 22, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

See R.W. (A.T.), 59 ECAB 241 (2007) (where the claimant did not submit an OWCP-20 or other relevant
financial information, the Board found that OWCP properly denied waiver of the recovery of the overpayment).

7

